Name: 84/421/EEC: Commission Decision of 23 July 1984 amending Decision 83/494/EEC concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Canada
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  trade;  means of agricultural production;  agricultural activity
 Date Published: 1984-09-05

 Avis juridique important|31984D042184/421/EEC: Commission Decision of 23 July 1984 amending Decision 83/494/EEC concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Canada Official Journal L 237 , 05/09/1984 P. 0014 - 0014 Finnish special edition: Chapter 3 Volume 18 P. 0031 Spanish special edition: Chapter 03 Volume 32 P. 0072 Swedish special edition: Chapter 3 Volume 18 P. 0031 Portuguese special edition Chapter 03 Volume 32 P. 0072 *****COMMISSION DECISION of 23 July 1984 amending Decision 83/494/EEC concerning animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Canada (84/421/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 8 thereof, Whereas Commission Decision 83/494/EEC (3) laid down animal health conditions and veterinary certification for the importation of domestic animals of the bovine and porcine species from Canada; Whereas scientific evidence now exists which indicates that the serological test for epizootic haemorrhagic disease requires modification so that results obtained are more specific; whereas, therefore, the test protocol as described in Annex C to Decision 83/494/EEC should be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Commitee, HAS ADOPTED THIS DECISION: Article 1 The introductory part and point (i) of Annex C.I.5 to Decision 83/494/EEC are hereby replaced by the following: 'The agar gel immuno-diffusion test shall be carried out according to the following protocol using the New Jersey and Alberta strains of epizootic haemorrhagic disease virus: (i) Antigen: Precipitating antigen should be prepared in any cell culture system that supports the rapid multiplication of epizootic haemorrhagic disease virus (New Jersey and Alberta strains). BHK or Vero cells are recommended. Antigen is present in the supernatant fluid at the end of virus growth but requires 50 to 100-fold concentration to be effective. This may be achieved by any standard protein concentration procedure; virus in the antigen may be inactivated by the addition of 0,3 % (v/v) Beta-propiolactone.' Article 2 This Decision shall apply by 1 January 1985 at the latest. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 273, 6. 10. 1983, p. 37.